*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                             Electronically Filed
                                                             Supreme Court
                                                             SCAP-13-0002732
                                                             14-JUL-2017
                                                             08:51 AM




                           SCAP-13-0002732

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        VIRENDRA NATH, NANCY MAKOWSKI, KRISHNA NARAYAN,
                      and SHERRIE NARAYAN,
                     Plaintiffs-Appellees,

                                   vs.

   THE RITZ-CARLTON HOTEL COMPANY, L.L.C., THE RITZ-CARLTON
     DEVELOPMENT CO., INC., MARRIOTT INTERNATIONAL, INC.,
       MARRIOTT VACATIONS WORLDWIDE CORPORATION, MARRIOTT
            OWNERSHIP RESORTS, INC., THE RITZ-CARLTON
      MANAGEMENT COMPANY, L.L.C., MARRIOTT TWO FLAGS, LP,
                   and MH KAPALUA VENTURE, LLC,
                      Defendants-Appellants,

                                   and

       KAPALUA BAY, LLC, MAUI LAND & PINEAPPLE CO., INC.,
     KAPALUA REALTY CO., LTD., EXCLUSIVE RESORTS, LLC, MLP
   KB PARTNER, LLC, EXCLUSIVE RESORTS CLUB I HOLDINGS, LLC,
         EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC, ER
        KAPALUA INVESTORS FUND HOLDINGS, LLC, ER KAPALUA
    INVESTORS FUND, LLC, KAPALUA BAY HOLDINGS, LLC, ET AL.,
                      Defendants-Appellees.


         ON REMAND FROM THE UNITED STATES SUPREME COURT
              (CAAP-13-0002732; CIV. NO. 11-1-0216)
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                    SUMMARY DISPOSITION ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
  and Circuit Judge Nakasone, in place of Wilson, J., recused)

          This appeal concerns the arbitrability of certain
“purchase-based” claims pursuant to an arbitration clause
contained in the Declaration of Condominium Property Regime of
Kapalua Bay Condominium.      On June 30, 2015, we affirmed the
Circuit Court of the Second Circuit’s (circuit court) order
denying Defendants’ motion to compel arbitration pursuant to our
opinion in Narayan v. Ritz-Carlton Development Co., 135 Hawai#i
327, 350 P.3d 995 (2015) (Narayan I).
          On January 11, 2016, the Supreme Court of the United
States vacated and remanded Narayan I and this case for further
consideration in light of its decision in DIRECTV, Inc. v.
Imburgia, 136 S. Ct. 463 (2015).
          The questions presented in this appeal are controlled
by our decision in Narayan v. Ritz-Carlton Development Co., No.
SCWC-12-0000819, at 3 (Haw. July 14, 2017) (pub. op.) (Narayan
II), which affirmed our decision in Narayan I and held that
“under long-standing Hawai#i contract law, the arbitration clause
is unconscionable.”
          Pursuant to our analysis in Narayan II, the circuit
court’s July 12, 2013 order denying Defendants’ motion to compel
arbitration is affirmed.
          DATED:    Honolulu, Hawai#i, July 14, 2017.
                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Karen T. Nakasone